UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church Street Guilford, CT 06437 (Address of principal executive offices) (Zip code) Peter N. Perugini, Jr. Prospector Partners Asset Management, LLC 370 Church Street Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. Schedule of Investments September 30, 2010 (unaudited) Prospector Capital Appreciation Fund Description Shares Value COMMON STOCKS - 68.2% Banks - 0.2% Charter Financial $ Waterstone Financial* Chemicals - 4.5% E.I. Du Pont de Nemours International Flavors & Fragrances Consumer Discretionary - 3.7% Comcast, Class A Fortune Brands Meredith New York Times, Class A* Walt Disney Consumer Staples - 7.4% Campbell Soup Coca-Cola Coca-Cola Enterprises Sara Lee SUPERVALU Tootsie Roll Industries Viterra* Wal-Mart Stores Walgreen Energy - 9.8% Clayton Williams Energy* El Paso Hess Marathon Oil Nexen OPTI - Canada* Repsol YPF - ADR USEC* Healthcare - 3.5% Abbott Laboratories Johnson & Johnson Pfizer Industrials - 0.4% Tyco International Information Technology - 4.5% Automatic Data Processing Xerox Insurance - 9.3% Alterra Capital Holdings Arch Capital Group* Arthur J. Gallagher Berkshire Hathaway, Class B* Donegal Group, Class A First American Financial Loews Mercer Insurance Group Navigators Group* Platinum Underwriters Holdings State Auto Financial Metals & Mining - 10.5% AngloGold Ashanti - ADR Barrick Gold Gold Fields - ADR Newmont Mining Northgate Minerals* Paper & Forest Products - 3.7% Domtar Neenah Paper Real Estate - 2.5% Forestar Group* Post Properties Telecommunication Services - 0.7% Telephone & Data Systems Utilities - 7.5% Allegheny Energy Calpine* Calpine - Escrow Shares* El Paso Electric* Mirant* NV Energy Unisource Energy Total Common Stocks (Cost $24,326,115) $ CONVERTIBLE CORPORATE BONDS - 25.3% PAR Advanced Micro Devices 5.750%, 08/15/2012 $ Amgen 0.125%, 02/01/2011 Anixter International 1.000%, 02/15/2013 Archer Daniels 0.875%, 02/15/2014 Century Aluminum 1.750%, 08/01/2024 Charles River Laboratories International 2.250%, 06/15/2013 Chemed 1.875%, 05/15/2014 Dominion Resources, Series C 2.125%, 12/15/2023 Gilead Sciences, Series B 0.625%, 05/01/2013 Greatbatch 2.250%, 06/15/2013 Kinross Gold 1.750%, 03/15/2028 1.750%, 03/15/2028(a) Medtronic 1.500%, 04/15/2011 Newmont Mining 1.250%, 07/15/2014 Penn Virginia 4.500%, 11/15/2012 PHH 4.000%, 04/15/2012 Smithfield Foods 4.000%, 06/30/2013 Trinity Industries 3.875%, 06/01/2036 UAL 5.000%, 02/01/2021 Unisource Energy 4.500%, 03/01/2035 USEC 3.000%, 10/01/2014 Total Convertible Corporate Bonds (Cost $8,608,386) STAPLED UNITS - 0.6% SHARES Paper & Forest Products - 0.6% TimberWest Forest* (Cost $443,686) CONVERTIBLE PREFERRED STOCKS - 0.2% Energy - 0.2% El Paso Energy Capital Trust (Cost $60,343) WARRANTS - 0.0% Utilities - 0.0% Mirant* (Cost $203,929) SHORT-TERM INVESTMENT - 5.4% AIM Short-Term Treasury Portfolio, 0.060% (Cost $1,933,311) Total Investments - 99.7% (Cost $35,575,770) Other Assets and Liabilities, Net - 0.3% Total Net Assets - 100.0% $ * Non-income producing security. (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers." As of September 30, 2010, the value of these investments was $178,281 or 0.5% of total net assets. ADR - American Depository Receipt Summary of Fair Value Exposure Generally accepted accounting principles ("GAAP") require disclosures regarding the inputs and valuation techniques used to measure fair value and any changes in valuation inputs or techinque. These principles establish a three-tier hierarchy for inputs used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. As of September 30, 2010, the fund's investments in securities were classified as follows: Level 1 Level 2 Level 3 Total Common Stocks $ $
